DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the amendment filed on 03/02/22 and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-3, 5-10, 12-17 and 19-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different eye tracking systems.  . Prior art of record such as Billinghurst ‘334 an emotionally aware wearable system including physiological sensors for monitoring physiological data.  However, The prior art of record fails to teach or suggest by a single reference or combination of references  a method (system or computer program) for determine one or more previous characteristics of a pupil of an eye by track movements, based on image data from the eye tracking sensors, in a position of the pupil and changes in a size of the pupil over a time period, automatically predict an emotional state based on a comparison between the one or more previous characteristics and the one or more current characteristics, the tracked movements and the tracked changes in the size, adjust a parameter of one or more hardware devices based on the predicted emotional state, and correlate the current position of the pupil and the current size of the pupil to an emotional chart that includes a valence axis and an arousal axis, as recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

March 08, 2022